

116 HR 7034 IH: Fair and Accurate Census Act
U.S. House of Representatives
2020-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7034IN THE HOUSE OF REPRESENTATIVESMay 27, 2020Mrs. Carolyn B. Maloney of New York (for herself, Mr. Gomez, Mr. Raskin, Mr. Connolly, and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo modify the deadline for completing the 2020 decennial census of population and related tabulations, and for other purposes.1.Short titleThis Act may be cited as the Fair and Accurate Census Act.2.Census Deadline ModificationNotwithstanding the timetables provided in sections 141(b) and (c) of title 13, United States Code, and section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)), for the 2020 decennial census of the population—(1)the tabulation of total population by States required by section 141(a) of such title for the apportionment of Representatives in Congress among the several States shall be completed and reported by the Secretary to the President within 13 months after the decennial census date of April 1, 2020, and shall be made public by the Secretary no later than the date on which it is reported to the President;(2)the President shall transmit to the Congress a statement showing the whole number of persons in each State, and the number of Representatives to which each State would be entitled under an apportionment of the then existing number of Representatives, as required by such section 22(a), and determined solely as described therein, within 14 days after receipt of the tabulation reported by the Secretary; and(3)the tabulations of populations required by section 141(c) of such title shall be completed by the Secretary as expeditiously as possible after the census date of April 1, 2020, taking into account each State’s deadlines for legislative apportionment or districting, and reported to the Governor of the State involved and to the officers or public bodies having responsibility for legislative apportionment or districting of such State, except that such tabulations of population of each State requesting a tabulation plan, and basic tabulations of population of each other State, shall be completed, reported, and transmitted to each respective State within 16 months after the decennial census date of April 1, 2020.3.Reporting requirements for 2020 censusOn the first day of each month during the period between the date of enactment of this Act and July 1, 2021, the Director of the Bureau of the Census shall submit, to the Committee on Oversight and Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committees on Appropriations of the House and the Senate, a report regarding the 2020 decennial census of population containing the following information:(1)The total number of field staff, sorted by category, hired by the Bureau compared to the number of field staff the Bureau estimated was necessary to carry out such census.(2)Retention rates of such hired field staff.(3)Average wait time for call center calls and average wait time for each language provided.(4)Anticipated schedule of such census operations.(5)Total appropriations available for obligation for such census and a categorized list of total disbursements.(6)Non-Response Follow-Up completion rates by geographic location.(7)Update/Enumerate and Update/Leave completion rates by geographic location.(8)Total spending to date on media, advertisements, and partnership specialists, including a geographic breakdown of such spending.(9)Post-enumeration schedule and subsequent data aggregation and delivery progress.4.Providing Bureau of the Census access to information from institutions of higher education(a)In generalNotwithstanding any other provision of law, including section 444 of the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974), an institution of higher education may, in furtherance of a full and accurate decennial census of population count, provide to the Bureau of the Census information requested by the Bureau for purposes of enumeration for the 2020 decennial census of population.(b)Application(1)InformationOnly information requested on the official 2020 decennial census of population form may be provided to the Bureau of the Census pursuant to this section. No institution of higher education may provide any information to the Bureau on the immigration or citizenship status of any individual.(2)Notice requiredBefore information can be provided to the Bureau, the institution of higher education shall give public notice of the categories of information which it plans to provide and shall allow 10 days after such notice has been given for a student to inform the institution that any or all of the information designated should not be released without the student’s prior consent. No institution of higher education shall provide the Bureau with the information of any individual who has objected to the provision of such information.(3)Use of informationInformation provided to the Bureau pursuant to this section may only be used for the purposes of enumeration for the 2020 decennial census of population.(c)Definition of institution of higher educationIn this section, the term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(d)SunsetThe authority provided in this section shall expire at the conclusion of 2020 census operations.5.LimitationThe Bureau of the Census may not compile, produce, or publish any data product or tabulation as part of, in combination with, or in connection with, the 2020 decennial census of population or any such census data produced pursuant to section 141(c) of title 13, United States Code, that includes topics specific to the 2020 Census that were not part of the report submitted pursuant to section 141(f)(1) of title 13, United States Code, on March 28, 2017, and the 2018 End-to-End Census Test conducted in Providence County, Rhode Island.